Citation Nr: 1732719	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an ear disability, claimed as chronic otitis externa.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board remanded the appeal for additional development.  It is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of entitlement to service connection for an acquired psychiatric disorder, in November 2015, the Board reopened and remanded the appeal to obtain a VA examination and etiological opinion.  The most recent September 2016 supplemental statement of the case reflects that the AOJ found that the Veteran had been scheduled for such examination but did not attend or show good cause for failing to do so.  This finding was based on a September 2016 email from a VA contractor stating, "The last claim we received for this this claimant was on 3/1 and claimant was a no show.  It was no bill because claimant's paperwork was returned as undeliverable due to claimant moving."  In general, where a Veteran fails to report for a scheduled examination in a reopened claim, the claim is denied unless good cause is shown.  See 38 C.F.R. § 3.655(a), (b) (2016).

In a July 2017 informal hearing presentation, the representative contends that the Veteran never received notice of the examination.  A review of the record shows that although there is a March 2016 letter notifying the Veteran that a VA contractor would soon inform him of the date, time and location of the examination, there is no evidence indicating where the VA contractor mailed the notice letter.  Significantly, although the September 2016 email indicates that the Veteran's address changed because he moved, there is no indication that correspondence mailed from VA to the address currently on file - which has remained unchanged throughout the period following the November 2015 remand - has been returned as undeliverable.  Nor is there any evidence that the Veteran has recently moved or changed addresses.  As such, the Board finds it likely that the Veteran was never notified of the examination through no fault of his own.  Accordingly, good cause to reschedule the examination has been shown.

As to service connection for ear and back disabilities, in November 2015, the Board remanded the appeal for addendum opinions to address the etiology of these disorders.  The Board advised that an examination could be scheduled but only if deemed necessary by the opinion provider.  Although there is no indication that an examiner made such a determination or even reviewed the claims file, the September 2016 supplemental statement of the case reflects that the AOJ did not obtain these opinions because the Veteran did not attend the VA examination described above.  Since the addendum opinions should have been obtained regardless of whether the Veteran attended the VA mental health examination, the Board finds that there has not been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the addendum opinions should be obtained.

Additionally, development of the Veteran's alleged stressors has not been completed.  In February 2016, the AOJ made a formal finding that there was insufficient information to submit a request to the U. S. Army and Joint Services Records Research Center (JSRRC) regarding the Veteran's stressors.  In April 2016, the Veteran submitted a statement in support of his claim for service connection for PTSD where he listed his four stressors and provided names of people involved as well as date ranges for them.  In a September 2016 deferred rating decision (VA Form 21-6789), it was noted that the Veteran submitted this information after the formal finding was made in February 2016, and stated that it should be determined whether a JSRRC request is needed.  The record does not show that this occurred.  On remand, the AOJ should submit a request to the JSRRC for the Veteran's stressors as outlined in his April 2016 statement.  The AOJ must make sequential requests if the Veteran provided a time period greater than two months.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  

Finally, as observed in the prior remand, the issue of entitlement to a TDIU remains intertwined with the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the JSRRC to attempt to verify the Veteran's four stressors as outlined in his April 2016 statement in support of his claim for service connection for PTSD.  If multiple requests are needed to cover the entire period for the Veteran's reported stressors, submit multiple requests.  Any negative responses must be documented.  The reported stressors are as follows:

a. Witnessing the injury of M. M., a fellow soldier, in June 1973.

b. Being attacked by Sergeant E. H. in October 1973.

c. Being injured by an 8 inch gun in January 1974.

      d. Being in a bar fight in March 1973.

2. The AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether or not he has an acquired psychiatric disorder that is related to his service, including as due to a stressor event therein.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Please identify by diagnosis each psychiatric disability entity found, to specifically include PTSD and depressive disorder.

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to his service, to include due to a stressor event therein?  The examiner should specifically discuss the May 2014 letter from a VA psychologist indicating that the Veteran is being treated for PTSD due to non-combat traumatic events in service.

c. Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability entity other than PTSD, to include depressive disorder, is related to the Veteran's service, to include due to an event that occurred therein?

The examiner must explain the rationale for all opinions, to include consideration of the lay statements of record.

3.  The AOJ should arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's low back disability.  The Veteran's entire record should be reviewed by the consulting provider.  Following review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was caused or aggravated by his service-connected right ankle, left ankle, left knee, and/or right leg peripheral neuropathy disabilities.

The consulting provider must explain the rationale for all opinions.

4.  The AOJ should arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of any ear disability diagnosed during the pendency of the appeal, to specifically include chronic otitis externa.  The Veteran's entire record should be reviewed by the consulting provider.  Following review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that any ear disability (and specifically chronic otitis externa) was caused or aggravated by his service-connected pilonidal cyst.

The consulting provider must explain the rationale for all opinions.

5.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



